DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022. Accordingly, claims 1-9 will be examined, and claims 10-24 are nonelected.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4-1.	Regarding claim 1, the claim recites “adding to the first digital fingerprint temporal information based on when the first image data was captured” in lines 11-12. However, there is antecedent bases for “the first digital fingerprint temporal information” in the claim. Even worse, it is not clear what is meant by “first digital fingerprint temporal 

4-2.	Likewise, the dependent claims 2-9 of claim 1 are indefinite and rejected under 35 U.S.C. 112(b).

4-3.	For the purpose of examination, the claims are interpreted and examined by the examiner’s best understanding.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al (US pub 2021/0375291, hereinafter “Zeng”). 

Regarding claim 1, Zeng discloses a method (the method and system for attributing sub-portions of the electronic (audio-visual) content obtained from, for example, a meeting; see fig.7) comprising: 
selecting a physical object that changes over time in a manner perceptible to an image capture device (the “face recognition” of the system may identify electronic content including video obtained during a meeting, isolate frames of the video, and accurately associate the frames of the video to a particular speaker/participant of the meeting) included in the electronic content; see para.48; see, as an example, “a meeting”, “camera 914”, “the video”, and “faces” of fig.9, para.560, para.561, lines 1-7); 
scanning the selected object at a first time using the image capture device to form first image data (wherein the isolated frames of the video includes the certain numbers of frames taken during the time period when the particular speaker makes speaks, such as frame 1, frame 2,… frame n at t=t1, t2,…tn; see para.560); 
processing the first image data to form a first digital fingerprint of the object, wherein processing the first image data includes identifying a plurality of first points of interest in the first image data, extracting features from the first image data for at least some of the the “face recognition” of the system recognizes facial features to facilitate the identification of a face of a particular speaker based the isolated frames of the video; see para.48—para.51); 
adding to the first digital fingerprint temporal information based on when the first image data was captured (wherein the isolated frames of the video includes the certain numbers of frames taken during the time period when the particular speaker makes speaks, such as frame 1, frame 2,… frame n at t=t1, t2,…tn; see para.560), 
repeating the above scanning, processing and adding steps at times subsequent to the first time to capture additional image data and form additional digital fingerprints of the object based on the additional image data, so that each additional digital fingerprint includes feature vectors of the object at the time the corresponding image data was captured, and each additional digital fingerprint includes temporal information based on the time the corresponding image data was captured (wherein the isolated frames of the video includes the certain numbers of frames taken during the time period when the particular speaker makes speaks, such as frame 1, frame 2,… frame n at t=t1, t2,…tn; see para.560); 
assembling the first digital fingerprint and the additional digital fingerprints to form a temporal-spatial digital fingerprint of the object (wherein the isolated frames of the video includes the certain numbers of frames taken during the time period when the particular speaker makes speaks, such as frame 1, frame 2,… frame n at t=t1, t2,…tn; see para.560); and 
wherein the databases 162 include a “face profile” recording the facial features extracted from the isolated frames of the video and “voice profile” recording the acoustic features extracted from the audio data; see 1004, 1002 of fig.10, para.545); see para.561).


8.	Claims 1-4, and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ross et al (US pub 2018/0018627, hereinafter “Ross”).

Regarding claim 1, Ross discloses a method (the method and system for checking a passenger at airport; see fig.8) comprising: 
selecting a physical object that changes over time in a manner perceptible to an image capture device; scanning the selected object at a first time using the image capture device to form first image data (placing a bag on a scale and scanning it by a scanner to obtain to image data; see 2322, of fig,8, and para.131); 
processing the first image data to form a first digital fingerprint of the object, wherein processing the first image data includes identifying a plurality of first points of interest in the first image data, extracting features from the first image data for at least some of the first points of interest, and storing descriptions of the extracted features as first feature vectors in the first digital fingerprint (identifying “areas of interest on the bag”, extracting the features from the image data to the AOI, and storing the feature vector to the database 710; see 234 of fig.8 and para.132); 
in continuous, weighing the bag, capturing an optical image of the bag, and adding it and the corresponding characteristics into the bag database; see 2344 of fig.8 and para.133); assembling the first digital fingerprint and the additional digital fingerprints to form a temporal-spatial digital fingerprint of the object; and storing the temporal-spatial digital fingerprint in a datastore to characterize and subsequently identify the object (wherein the bag database includes temporal-spatial information of the bag, such as timestamps, locations, actions, optical images; see 712 of fig.7 and para.117—para.126).

Regarding claim 2, Zeng discloses the method according to claim 1 and further comprising: selecting a point of interest that appears in at least some of the assembled digital fingerprints; analyzing changes in the feature vectors of the selected point of interest over time to form trajectory data for the selected point of interest; and adding the trajectory data to the temporal-spatial digital fingerprint of the object to further characterize the object (comparing the features extracted from different times and different regions and determining/storing the changes; see para.45).

Regarding claim 3, Zeng discloses the method of claim 1 wherein the feature vectors include data based on one or more of location, shape, size and color of the corresponding location of interest at the time the corresponding image data was captured (comparing the features extracted from different times and different regions and determining/storing the changes; see para.45).

Regarding claim 4, Zeng discloses the method of claim 1 wherein at least some of the feature vectors include data responsive to the corresponding image data in a region surrounding the point of interest location, so that changes in the surrounding region over time are reflected in the temporal- spatial digital fingerprint of the object (comparing the features extracted from different times and different regions and determining/storing the changes; see para.45).

Regarding claim 6, Zeng discloses the method of claim 1 further comprising: for each image of the physical object that is captured at a corresponding scan time, adding the image data into a 3- or 4- dimensional data structure where one of the dimensions of the data is a temporal dimension; in the data structure, identifying localizable points of interest; characterizing each of the localizable points of interest; and adding the characterization data to the digital fingerprint of the object (wherein the bag database includes temporal-spatial information of the bag, such as timestamps, locations, actions, optical images; see 712 of fig.7 and para.117—para.126).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US pub 2018/0018627, hereinafter “Ross”).

Regarding claim 5, 9, Ross discloses the claimed invention except for that “the person is speaking a given phrase”. However, this feature, a passenger who is asked to speak, is obviously existed in any case where a passenger is checking his/her baggage at an airport. Therefore, the claimed invention is obvious for one of ordinary skill in the art.

Regarding claim 7, Although Ross does not explicitly discloses “identifying at least one additional feature associated with the object that is not specifically related to the points of interest already identified but that varies over time while the image data of the physical object is captured” as recited in the claim, this feature is include in the method in Ross because whether a feature is associated with “the points of interest” is relative. Therefore, the claimed invention is obvious in view of Ross.

Regarding claim 8, Ross discloses the method of claim 7 and further comprising: comparing the digital fingerprint of the additional feature to the digital fingerprints of the wherein the bag database includes temporal-spatial information of the bag, such as timestamps, locations, actions, optical images; see 712 of fig.7 and para.117—para.126).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/19/2022